UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-21606 Tilson Investment Trust (Exact name of registrant as specified in charter) 767 Fifth Avenue, 18th Floor, New York, New York 10153 (Address of principal executive offices) (Zip code) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100, Denver, Colorado 80203 (Name and address of agent for service) Registrant's telephone number, including area code:(252) 234-9000 Date of fiscal year end:October 31 Date of reporting period:July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record. Tilson Focus Fund Item Proposals Mngmt Vote Adv Vote Sponsor Issuer MRV Communications Inc. CUSIP Ticker MRVC Meeting Date 01/19/12 1 For Directors: Tartavull, Gillman, Hernan, Keane, McConnell, Pons, Shidlovsky, Traub For Did Not Vote Management 2 To authorize the sale of CES Creativ Electronics Systems SA and the stock purchase agreement For Did Not Vote Management 3 To approve, by non-binding vote,the compensation for the namedexecutive officers For Did Not Vote Management 4 To recommend, by non-binding vote, the frequency of the advisory vote on the compensation for the named executive officers For Did Not Vote Management 5 To ratify the appointment of Ernst & Young LLP as MRV's independent registered public accounting firm for the year ending 12/31/11 For Did Not Vote Management Issuer Meta Financial Group Inc. CUSIP 59100U108 Ticker CASH Meeting Date 01/30/12 Directors: Frederick Moore, Troy Moore III, Jeanne Partlow For Did Not Vote Management Issuer: Tellular Corporation CUSIP 87970T208 Ticker WRLS Meeting Date 01/31/12 1 Directors: Lawrence Barker, Joseph A Beatty, Betsy J Bernard, Brian J Clucas, Jeffrey Jacobowitz, M Brian McCarthy For Did Not Vote Management 2 To approve the third amended and restated 2008 employee stock incentive plan and to increase the number of shares of common stock reserved for issuance under the plan by 400,000 For Did Not Vote Management 3 To approve the fourth amended and restated non-employee director stock incentive plan and to increase the number of shares of common stock reserved for issuance under the plan by 40,000 Did Not Vote Management 4 To approve, by a non-binding advisory vote, the executive compensation of our named executive officers as disclosed in the proxy statement For Did Not Vote Management 5 To ratify the appointment of Grant Thornton LLP as the company's independent registered public accountants for the fiscal year ending September 30, 2012 For Did Not Vote Management Issuer: Daily Journal Corporation CUSIP Ticker DJCO Meeting Date 2/1/12 1 Directors: Charles T Munger, J P Guerin, Gerald L Salzman, Peter D Kaufman, Gary L Wilcox For Did Not Vote Management 2 Ratification of appointment of Ernst & Young LLP as the independent registered public accounting firm for FY 2012 For Did Not Vote Management Issuer Apple Inc CUSIP Ticker AAPL Meeting Date 2/23/12 1 Director: William V Campbell, Timothy D Cook, Millard S Drexler, Al Gore, Robert Iger, Andrea Jung, Arthur D Levinson Ronald D Sugar For Did Not Vote Management 2 Ratification of the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for 2012 For Did Not Vote Shareholder 3 Advisory vote on executive compensation For Did Not Vote Shareholder 4 A shareholder proposal entitled "Conflict of Interest Report" For Did Not Vote Shareholder 5 A shareholder proposal entitled "Shareholder Say on Director Pay" For Did Not Vote Shareholder 6 A shareholder proposal entitled "Report on Political Contributions and Expenditures" For Did Not Vote Shareholder 7 A shareholder proposal entitled "Adopt a Majority Voting Standard for Director Elections" For Did Not Vote Shareholder Issuer Resource America, Inc. CUSIP Ticker REXI Meeting Date 3/8/12 1 Director: Jonatnah Z Cohen, Donald W Delson, John S White For Did Not Vote Management 2 Proposal to adopt the Resource America, Inc. 2012 non-employee director deferred stock plan For Did Not Vote Management 3 Proposal to ratify the appointment of Grant Thornton LLP as the independent registered public accounting firm for the FY ending Seotember 30, 2012 For Did Not Vote Management 4 In their discretion, the proxies are authorized to vote upon such other business as may properly be brought before the meeting of any adjournment thereof For Did Not Vote Management Issuer MVC Capital, Inc. CUSIP Ticker MVC Meeting Date 3/12/12 1 Director: Emilio Dominianni, Gerald Hellerman, Warren Holtsberg, Robert Knapp, William Taylor, Michael Tokarz For Did Not Vote Management 2 To ratify the selection of Ernst & Young LLP as the fund's independent registered accounting firm for FY 2012 For Did Not Vote Management Issuer PNI Digital Media Inc. ISIN 69351F106 Ticker PNDMF Meeting Date 3/26/12 1 To set the number of directors at seven For Did Not Vote Management 2 Director: Peter Fitzgerald, Peter Scarth, Cory Kent, Thomas Nielsen, Robert Chisholm, Kyle Hall, Cary Deacon For Did Not Vote Management 3 To appoint Pricewaterhousecoopers LLP as auditors of the company for the ensuing year For Did Not Vote Management 4 To ratify and approve the share option plan dated for reference February 22, 2012, for adoption by the company, as described in the information circular prepared for the meeting For Did Not Vote Management Issuer BP PLC CUSIP Ticker BP Meeting Date 4/12/12 1 To receive the directors' annual report and accounts For Did Not Vote Management 2 To approve the directors' remuneration report For Did Not Vote Management #3 - #12 To re-elect directors For Did Not Vote Management 13 To elect Professor Dame Ann Dowling as a director For Did Not Vote Management #14 - #17 To re-elect directors For Did Not Vote Management 18 To reappoint Ernst & Young LLP as auditors and authorize the board to fix their remuneration For Did Not Vote Management S19 Special resolution: to give limited authority for the purchase of its own shares by the company For Did Not Vote Management 20 To give limited authority to allot shares up to a specified amount For Did Not Vote Management S21 Special resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights For Did Not Vote Management S22 Special resolution: to authorize the calling of general meetings (exclusing annual general meetings) by notice of at least 14 clear (sic) days For Did Not Vote Management Issuer Sears CDA Inc CUSIP 81234D950 Ticker SCC:CN Meeting Date 4/17/12 1.1 - 1.8 Election of directors For Did Not Vote Management 2 Appointment of Deloitte & Touche LLP as the Corporation's Auditors, and authorizing the board of directors of the Corporation to set the Auditors' remuneration For Did Not Vote Management 3 Such other business as may properly be brought before the meeting or any adjournment thereof For Did Not Vote Management Issuer Citigroup Inc. CUSIP Ticker C Meeting Date 4/12/12 1A - 1L Election of directors For Did Not Vote Management 2 Proposal to ratify the selection of KPMG LLP as CITI's independent registered public accounting firm for 2012 For Did Not Vote Management 3 Proposal to approve an amendment to the Citigroup 2009 Stock Incentive Plan For Did Not Vote Management 4 Advisory approval of CITI's 2011 executive compensation For Did Not Vote Shareholder 5 Stockholder proposal requesting a report on prior governmental service of certain individuals For Did Not Vote Shareholder 6 Stockholder proposal requestin a report on lobbying and political contributions For Did Not Vote Shareholder 7 Stockholder proposal requesting that executives retain 25% of their stock for one year following termination For Did Not Vote Shareholder 8 Stockholder proposal requesting that the Audit Committee conduct an independent review and report on controls related to loans foreclosures, and securitizations For Did Not Vote Shareholder Issuer US Bancorp CUSIP Ticker USB Meeting Date 4/17/12 1A - 1N Election of directors For Did Not Vote Management 2 Ratification of the selection of Ernst & Young LLP as our independent auditor for the 2012 fiscal year For Did Not Vote Management 3 Advisory vote to approve the compensation of our executives disclosed in the proxy statement For Did Not Vote Management Issuer Sears Canada Inc. ISIN 81234D109 Ticker SEARF Meeting Date 4/17/12 1 Director: E J Bird, William C Crowley, William R Harker, R Raja Khanna, James McBurney, Calvin McDonald, Deidra C Merriwether Deborah E Rosati For For Management 2 In respect of the appointment of Deloitte & Touche LLP as the corporation's auditors, and authorizing the board of directors of the corporation to set the auditors' remuneration For For Management Issuer The Coca-Cola Company CUSIP Ticker KO Meeting Date 4/25/12 1A - 1Q Election of Directors For Did Not Vote Management 2 Ratification of the appointment of Ernst & Young LLP as indpendent auditors For Did Not Vote Management 3 Advisory vote to approve the executive compensation For Did Not Vote Management Issuer Domino's Pizza, Inc. CUSIP 25754A201 Ticker DPZ Meeting Date 4/25/12 1 Director: David A Brandon, Diana F Cantor, Richard L Federico For Did Not Vote Management 2 To approve, by non-binding vote, the compensation paid to the company's named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the compensation discussion andanalysis, compensation tables and narrative discussion For Did Not Vote Management 3 Humane Society of the United States proposal relating to certain foods from producers who use gestation crates For Did Not Vote Management 4 Ratification of the selection of Pricewaterhousecoopers LLP as the independent registered public accountants of the company for the current fiscal year For Did Not Vote Management Issuer Anheuser-Busch INBEV SA CUSIP 03524A108 Ticker BUD Meeting Date 4/25/12 A1C Issuance of 215,000 subscrpiption rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights; exclusion of the preference right in relation to the issuance of subscription rights For Did Not Vote Management A1D Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights: issuance of subscription rights For Did Not Vote Management A1E Issuance of 215,000 subscription rights and capital increase under the conditin precedent and to the extent of the exercise of the subscription rights: conditional capital increase For Did Not Vote Management A1F Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exerciseof the subscription rights: expressapproval pursuant to Article 554, Indent 7, of the companies code For Did Not Vote Management A1G Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subscription rights: Powers For Did Not Vote Management B4 Approval of the statutory annual accounts For Did Not Vote Management B5 Discharge to the directors For Did Not Vote Management B6 Discharge to the statutory auditor For Did Not Vote Management B8A Remuneration policy and remuneration report of the company: approving the remuneration report for the financial year 2011 For Did Not Vote Management B8B Remuneration policy and remumeration report of the company: confirming the specific grants of stock options and restricted stock units to executives For Did Not Vote Management B9A Approval of change of control provisions relating to the updated EMTN programme For Did Not Vote Management C1 Filings For Did Not Vote Management Issuer Pfizer Inc. CUSIP Ticker PFE Meeting Date 4/26/12 1A - 1N Election of directors For Did Not Vote Management 2 Ratify the selection of KPMG LLP as independent registered public accounting firm for 2012 For Did Not Vote Management 3 Advisory approval of executive compensation For Did Not Vote Shareholder 4 Shareholder proposal regarding publication of political contributions For Did Not Vote Shareholder 5 Shareholder proposal regarding action by written consent For Did Not Vote Shareholder 6 Shareholder proposal regarding special shareholder meetings For Did Not Vote Shareholder 7 Shareholder proposal regarding advisory vote on director pay For Did Not Vote Shareholder Issuer MGIC Investment Corporation CUSIP Ticker MTG Meeting Date 4/26/12 1 Director: Curt S Culver, Timothy A Holt, William A McIntosh, Leslie M Muma, Mark M Zandi, For Did Not Vote Management 2 Proposal to amend the articles of incorporation and to increase the authorized common stock from 460,000,000 to 680,000,000 shares For Did Not Vote Management 3 Advisory vote to approve named executive officer compensation For Did Not Vote Management 4 Ratification of the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for 2012 For Did Not Vote Management Issuer Boulder Growth & Income Fund CUSIP Ticker BIF Meeting Date 4/27/12 1 Director:Steven K Norgaard For Did Not Vote Management Issuer EMC Corporation CUSIP Ticker EMC Meeting Date 5/1/12 1A - 1J Election of directors For Did Not Vote Management 2 Ratification of the selection by the Audit Committee of Pricewaterhousecoopers LLP as EMC's independent auditors for thefiscal yeara ending December 31, 2012, s described in EMC's proxy statement For Did Not Vote Management 3 Advisory approval of our executive compensation, as described in EMC's proxy statement For Did Not Vote Management Issuer Laboratory Corp of America Holdings CUSIP 50540R409 Ticker LH Meeting Date 5/1/12 1A - 1J Election of directors For Did Not Vote Management 2 To approve, by non-binding vote, executive compensation For Did Not Vote Management 3 To approve the Laboratory Corporation of America holdings 2012 Omnibus Incentive Plan For Did Not Vote Management 4 To approve an amendment to the Laboratory Corporation fof America Holdings 1997 Employee Stock Purchase Plan For Did Not Vote Management 5 Ratification of the appointment of Pricewaterhousecoopers LLP as independent registered public accounting firm for 2012 For Did Not Vote Management Issuer Sears Holdings Corporation CUSIP Ticker SHLD Meeting Date 5/2/12 1 Director: Louis J D'Ambrosio, William C Kinkler III, Seward S Lampert, Steven T Mnuchin, Ann N Reese, Emily Scott, Thomas J Tisch For Did Not Vote Management 2 Advisory vote to approve the compensation of our named executive officers For Did Not Vote Management 3 Approve the amended and restated Sears Holdings Corporation Umbrella Incentive Prograk For Did Not Vote Management 4 Ratify the appointment by the Audit Committee of Deloitte & Touche LLP as the company's indpendent registered publicaccounting firm for FY 2012 For Did Not Vote Management Issuer Phoenix Group Holdings Sedol B45JKK9 Ticker PHNX Meeting date 5/3/12 1 To receive the report of the Directors and the financial statements for the year ended 31 December 2011 together withthe auditor's report thereon For Did Not Vote Management 2 To approve the Directors' Remuneration Report for the year ended 31 December 2011 For Did Not Vote Management 3 To authorise the Directors to allot new Ordinary Shares For Did Not Vote Management 4 To authorise the limited disapplication of pre-emption rights For Did Not Vote Management 5 To authorise the Company to purchase its own Ordinary Shares For Did Not Vote Management #6 - #18 To re-elect Directors For Did Not Vote Management 19 To declare and approve the payment of a final dividend of 21 pence per Ordinary Share for the year ended Dec 31, 2011 For Did Not Vote Management 20 To re-appoint the Auditor For Did Not Vote Management 21 To authorise the Directors to determine the amount of the Auditor's Remuneration For Did Not Vote Management Issuer Berkshire Hathaway Inc. CUSIP Ticker BRKB Meeting Date 5/5/12 1 Director: Warren E Buffett, Charles T Munger, Howard G Buffett, Stephen B Burke, Susan L Decker, William H Gates III, David S Gottesman, Charlotte Guyman, Donald R Keough, Thomas S Murphy, Ronald L Olson, Walter Scott, Jr For Did Not Vote Shareholder 2 Shareholder proposal regarding succession planning For Did Not Vote Shareholder Issuer Jeffries Group, Inc. CUSIP Ticker JEF Meeting Date 5/7/12 1 Director: Richard B Handler, Brian P Friedman, W Patrick Campbell, Ian M Cumming, Richard G Dooley, Robert E Joyal, Michael T O'Kane, Josoeh S Steinberg For Did Not Vote Management 2 To ratify the appointment of Deloitte & Thouche LLP as our independent registered public accounting firm For Did Not Vote Management Issuer The Dow Chemical Company CUSIP Ticker DOW Meeting Date 5/12/12 1A - 1J Election of Directors For Did Not Vote Management 2 Ratification of the appointment of The Independent Registered Public Accounting Firm For Did Not Vote Management 3 Advisory resolution to approve executive compensation For Did Not Vote Management 4 Approval of the 2012 Stock Incentive Plan For Did Not Vote Management 5 Approval of the 2012 Employee Stock Purchase Plan For Did Not Vote Shareholder 6 Stockholder proposal on shareholder action by written consent For Did Not Vote Shareholder 7 Stockholder proposal on independent board chairman For Did Not Vote Shareholder Issuer Pacific Capital Bancorp CUSIP 69404P200 Ticker PCBC Meeting Date 5/10/12 1 Director: H Gerald Bidwell, Edward E Birch, Gerald J Ford, S Lachlan Hough, Roger C Knopf, George S Leis, John R Mackall, Richard A Nightingale, Kathy J Odell, Carl B Webb For Did Not Vote Management 2 Advisory vote to approved named executive officer compensation For Did Not Vote Management Issuer Alexander & Baldwin, Inc. CUSIP Ticker ALEX Meeting Date 5/11/12 1 Approval of agreement and plan of merger, dated February 13, 2012, by and among Alexander & Baldwin Inc., Alexander & Baldwin Holdings Inc., and A&B Merger Corporation For Did Not Vote Management 2 Proposal to ratify the "Maritime Restrictions" contained in the Holding company's articles of incorporation For Did Not Vote Management 3 Proposal to approve, if necessary, the adjournment of the annual meeting to solicit proxies in favor or Proposal 1 and/or Proposal 2 For Did Not Vote Management 4 Director: W B Baird, M J Chun, W A Doane, W A Dods, Jr., T B Fargo, C G King, S M Kuriyama, C H Lau, D M Pasquale, J N Watanabe For Did Not Vote Management 5 Proposal to approve the advisory resolution relating to executive compensation For Did Not Vote Management 6 Proposal to ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of the corporation For Did Not Vote Management Issuer American International Group, Inc. CUSIP Ticker AIG Meeting Date 5/16/12 1A - 1M Election of Directors For Did Not Vote Management 2 To vote upon a non-binding shareholder resolution to approve executive compensation For Did Not Vote Management 3 To ratify the selectin of Pricewaterhousecoopers LLP as AIG's independent registered public accounting firm for 2012 For Did Not Vote Management Issuer Ocean Shore Holding Co. CUSIP 67501R103 Ticker OSHC Meeting Date 5/16/2012 1 Director: F G Dalzell, M.D., R A Previti, Ed D For Did Not Vote Management 2 The ratificaiton of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of Ocean Shore Holding Co. for the year ending Dec. 31, 2012 For Did Not Vote Management 3 The approval of a non-binding resolution to approve the compensation of the named executive officers For Did Not Vote Management 4 The determination of whether the stockholer vote to approve the compensation of the named executive officers should occur every one, two or three years For Did Not Vote Management Issuer The St. Joe Company CUSIP Ticker JOE Meeting Date 5/17/2012 1A - 1H Election of Directors For Did Not Vote Management 2 Ratification of the appointment of KPMG LLP as our indpendent registered public accounting firm for the 2012 fiscal year For Did Not Vote Management 3 Approve, on an advisory basis, the compensation of our named executive officers For Did Not Vote Management Issuer J.C. Penney Company, Inc. CUSIP Ticker JCP Meeting Date 5/18/2012 1A - 1L Election of Directors For Did Not Vote Management 2 To ratify the appointment of KPMG LLP as independent auditor for the fiscal year ending Feb 2, 2013 For Did Not Vote Management 3 To approve the 2012 long-term incentive plan For Did Not Vote Management 4 To approve the management incentive compensation program For Did Not Vote Management 5 Advisory vote on executive compensation For Did Not Vote Management Issuer Two Harbors Investment Corp. CUSIP 90187B101 Ticker TWO Meeting Date 5/22/2012 1 Director Mark D Ein, William W Johnson, Stephen G Kasnete, Peter Niculescu, W Reid Sanders, Thomas Siering, Brian C Taylor For Did Not Vote Management 2 Ratification of the appointment of Ernst & Young LLP to serve as our independent registered public accounting firm for our fiscal year ending Decembef 31, 2012 For Did Not Vote Management 3 Advisory vote on executive compensation For Did Not Vote Management Issuer Iridium Communications, Inc. CUSIP 46269C102 Ticker IRDM Meeting Date 5/22/2012 1 Director: Robert H Niehaus, J Darrel Barros, Scott L Bok, Thomas C Canfield, Peter M Dawkins (Ret), Matthew J Desch, Alvin B Krongard, Eric T Olson, Steven B Pfeiffer, Parker W Rush For Did Not Vote Management 2 To approve, on anadvisory basis, the compensation of our named executive officers For Did Not Vote Management 3 To approve the Iridium Communications Inc. 2012 Equity Incentive PlanF For Did Not Vote Management 4 To ratify the selection by the Board of Directors of Ernst & Young LLP as our independent registered public accounting firm for our fiscal year ending December 31. 2012 For Did Not Vote Management Issuer AMAG Pharmaceuticals Inc, CUSIP 00163U106 Ticker AMAG Meeting Date 5/23/2012 1 Director: J V Bonventre, MD, Rajiv De Silva, Michael Narachi, Robert J Perez, L Russell, MB CHB MCRP. Gino Santini, Davey S Scoon, William K Heiden For Did Not Vote Management 2 To approve, on an advisory basis, the compensation of our named executive officers, as disclosed in the proxy statement For Did Not Vote Management 3 To ratify the appointment of Pricewaterhousecoopers LLP as our independent registered public accounting firm for the year ending December 31, 2012 For Did Not Vote Management Issuer Nelnet Inc CUSIP 64031N108 Ticker NNI Meeting Date 5/24/2012 1A - 1H Election of Directors For Did Not Vote Management 2 Ratify the appointment of KPMG LLP as the company's independent registered public accounting firm for 2012 For Did Not Vote Management 3 Advisory approval of the company's executive compensation For Did Not Vote Management Issuer Wendy's Co. CUSIP 95058W100 Ticker WEN Meeting Date 5/24/2012 1 DirectorNelson Peltz, Peter W May, Emil J Brolick, Clive Chajet, Edward P Garden, Janet Hill, Joseph A Levato, J Randolph Lewis, Peter H Rothschild, David E Schwab II, Roland C Smith, Raymond S Troubh, Jack G Wasserman For Did Not Vote Management 2 To approve amendments to the company's certificate of incorporation to give stockholers the ability to call special meetings For Did Not Vote Management 3 To ratify the appointment of Deloitte & Touche LLP as the company's independent registered public accounting firm for 2012 For Did Not Vote Management 4 To approve an advisory resolution on executive compensation For Did Not Vote Management Issuer The Goldman Sachs Group Inc CUSIP 38141G104 Ticker GS Meeting Date 5/24/2012 1A - 1J Election of Directors For Did Not Vote Management 2 Advisory vote to approve executive compensation (say on pay) For Did Not Vote Management 3 Ratification of Pricewaterhousecoopers LLP as our independent registered public accounting firm for 2012 For Did Not Vote Shareholder 4 Shareholder proposal regarding cumulative voting For Did Not Vote Shareholder 5 Shareholder proposal regarding executive compensation and long-term performance For Did Not Vote Shareholder 6 Shareholder proposal regarding report on lobbying expenditures For Did Not Vote Shareholder Issuer The Pep Boys Manny Moe and Jack CUSIP Ticker PBY Meeting Date 5/30/2012 1 To adopt the agreement and plan of merger (the "Merger Agreement'), dated as of January 29, 2012, by and among The Pep Boys - Manny, Moe & Jack, Auto Acquisition Company LLC, and Auto Mergersub Inc., a wholly owned subsidiary of Auto Acquisition Company LLC, and approv the transactions contemplated thereby, including the merger For Did Not Vote Management 2 To adjourn the special meeting, if necessary or appropriate, to solicit additional proxies if there are not sufficient votes in favor of adopting the Merger Agreement and approving the transactions contemplated thereby, including the merger, at the time of the special meeting For Did Not Vote Management 3 To approve a non-binding proposal regarding certain executive compensaion that may be paid to the company's namedexecutive officers in connection with the merger For Did Not Vote Management Issuer Netflix Inc. CUSIP 64110L106 Ticker NFLX Meeting Date 6/1/2012 1 DirectorRichard N Barton For For Management 2 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the year ending December 31, 2012 For For Management 3 Advisory approval of te company's executive officer compensaion For For Management 4 Consideration of a stockholder proposal if properly brought before the meeting to repeal the company's classified board For Against Shareholder 5 Consideration of a stockholder proposal if properly brought before the meeting regarding specil shareowners meetings For Against Shareholder Issuer Barnes & Noble, Inc. CUSIP Ticker BKS Meeting Date 10/28/2011 1 Advisory vote on Executive Compensation. For For Management 2 Advisory vote on the frequency of holding advisory vote on Executive Compensation.1 year chosen. For For Management 3 Ratification of the appointment of BDO USA, LLP as the independent registered public accountants of the Company for the fiscal year ending April 28, 2012 For For Management 4 Election of Directors. For For Management Tilson Dividend Fund Item Proposals Mngmt Vote Adv Vote Sponsor Issuer Hologic, Inc. CUSIP Ticker HOLX Meeting Date 3/6/2012 1 Director: Robert A Cascella, Glenn P Muir, David R Lavance, Jr.,Sally W Crawford, Nancy W Leaming, Lawrence M Levy Christiana Stamoulis, Elaine S Ullian, Wayne Wilson For Did Not Vote Management 2 To approve, on an avdisory basis, the compensation of the named exeucutive officers, as disclosed in the proxy statementfor the 2012 annual meeting of stockholders pursuant to the compensation disclosure rules of the SEC, includingthe compensation discussin and analysis , the 2011 summary compensation table & other related tables & disclosure For Did Not Vote Management 3 To approve the Hologic, Inc. 2012 employee stock purchase plan For Did Not Vote Management 4 Ratification of the appointment of Ernst & Young LLP as the company's independent registered public accounting firm For Did Not Vote Management Issuer Fifth Street Finance Corp. CUSIP 31678A103 Ticker FSC Meeting Date 4/4/12 1A Election of director Leonard M. Tannenbaum For Did Not Vote Management 1B Election of director Bernard D Berman For Did Not Vote Management 2 To ratify the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the FY ending September 30, 2012 For Did Not Vote Management 3 To amend the investment advisory agreement between the company and its investment adviser in order to change the structure of the income incentive fee payable to the investment adviser in a manner that would reduce the "hurdle rate" required for the investment adviser to earn, and be paid, the income incentive fee For Did Not Vote Management Issuer Aspen Insurance Holdings Limited ISIN G05384105 Ticker AHL Meeting Date 4/25/12 1 Director: Julian Cusack, Glyn Jones, Ronald Pressman For Did Not Vote Management 2 To re-appoint KPMG AUDIT PLC ("KPMG"), London, England, to act as the company's independent registered public accounting firm for the fiscal year ending December 31, 2012, and to authorize the company's board through the Audit Committee to set the remuneration for KPMG For Did Not Vote Management Issuer Interactive Brokers Group, Inc. CUSIP 45841N107 Ticker IBKR Meeting Date 4/26/12 1A - 1H Election of directors For Did Not Vote Management 2 Ratification of appointment of independent registered public accounting firm of Deloitte & Touche LLP For Did Not Vote Management Issuer SANOFI CUSIP 80105N105 Ticker SNY Meeting Date 5/4/12 1 Approval of the individual company financial statements for the year ended December 31, 2011 For Did Not Vote Management 2 Approval of the consolidated financial statements for the year ended December 31, 2011 For Did Not Vote Management 3 Appropriation of profits, declaration of dividend For Did Not Vote Management 4 Appointment of Laurent Attal as Director For Did Not Vote Management #5 - #9 Re-appointment of Directors For Did Not Vote Management 10 Appointment of a statutory auditor For Did Not Vote Management 11 Appointment of a deputy statutory auditor For Did Not Vote Management 12 Ratification of the transfer of the registered office For Did Not Vote Management 13 Authorization to the Board of Directors to carry out transactions in shares issued by the company For Did Not Vote Management E14 Delegation to the Board of Directors of authority to allot existing or new consideration-free shares to some or all salaried employees and corporate officefs of the group For Did Not Vote Management E15 Powers for formalities For Did Not Vote Management Issuer Oslo Bors VPS Holding ASA, Oslo Sedol B1VWQR0 Ticker OSLO Meeting Date 5/21/12 5 Approval of the Annual Accounts and Report for 2011, including the distribution of dividend For Did Not Vote Management 6 Determination of the remuneration of the members of the Board of Directors and the Nomination Committee, and the approval of the remuneration of the Control Committees For Did Not Vote Management 7 Determination of the fees payable to the Auditor For Did Not Vote Management 8 Statement on the remuneration of the CEO and other Senior Employees For Did Not Vote Management 9 Amendments to the company's Articles of Association For Did Not Vote Management Re-election of Harold Espedal as Board Member For Did Not Vote Management Election of Wenche Agerup as Board Member For Did Not Vote Management Election of Benedicte Schilbred Fasmer as Deputy Chair of the Board (Fasmer is not due for re-election as Board Member but is proposed to replace Gisele Marchand as Deputy Chair as Marchand is withdrawing from the Board) For Did Not Vote Management Re-election of Leif Teksum (Chairman) of the Nomination Committee For Did Not Vote Management Election of Toril B Ressem as member of the Nomination Committee For Did Not Vote Management Election of Ola Wessel-as as member of the Nomination Committee For Did Not Vote Management 12 Presentation of nominations to the Board of Directors of Verdipapirsentralen ASA and Oslo Clearing ASA For Did Not Vote Management 13 Election of KPMG as the company's Auditor For Did Not Vote Management 14 Authorisation fo acquire treasury shares For Did Not Vote Management Issuer Diamond Offshore Drilling Inc. CUSIP 25271C102 Ticker DO Meeting Date 5/22/12 1A - 1J Election of Directors For Did Not Vote Management 2 Ratify the appointment of Deloitte & Touche LLP as the independent auditors of the company for FY 2012 For Did Not Vote Management 3 To approve, on an advisory basis, executive compensation For Did Not Vote Management 4 To approve the company's amended and restated incentive compensation plan for executive officers For Did Not Vote Management Issuer Xerox Corporation CUSIP Ticker XRX Meeting Date 5/24/2012 1A - 1J Election of Directors For Did Not Vote Management 2 Ratification of the selection of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for 2012 For Did Not Vote Management 3 Approval, on an advisory basis, of the 2011 compensation of our named executive officers For Did Not Vote Management 4 Approval of the 2012 amendment and restatement of the company's 2004 performance incentive plan For Did Not Vote Management Issuer Ancestry.com Inc. CUSIP Ticker ACOM Meeting Date 5/24/12 1 Election of Directors For Did Not Vote Management 2 To ratify the appointment of Ernst & Young LLP as Ancestry.com's independent registered public accountinf firm for the fiscal year ending December 31, 2012 For Did Not Vote Management Issuer Calamos Asset Mgmt Inc. CUSIP 12811R104 Ticker CLMS Meeting Date 6/1/12 1 DirectorG Bradford Bulkley, Thomas F Eggers, Richard W Gilbert, Arthur L Knight For For Management 2 Proposal to approve the advisory (non-binding) resolution relating to executive compensation For Against Management 3 Ratification of the appointment of McGladrey & Pullen LLP as the company's independent registered public accounting firm for the company’s fiscal year ending December 31, 2012 For For Management Issuer Blue Coat Systems, Inc. CUSIP 09534T508 Ticker BCSI Meeting Date 10/6/11 1 Election of Directors. For For Management 2 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the fiscal year ending30-Apr-12 For For Management 3 A non-binding advisory vote on the approval of Executive Compensation For For Management 4 A non-binding advisory vote on the frequency of future votes on Executive Compensation For For Management Issuer Himax Technologies, Inc. CUSIP 43289P106 Ticker HIMX Meeting Date 9/7/11 1 To adopt audited financial reports of the Company for the fiscal year ended December 31, 2010 For For Management 2 To re-elect Chih-Chung Tsai as a Director of the Company For For Management 3 To re-elect Yuan-Chuan Homg as Independent Director of the Company For For Management 4 To adopt the Company's 2011 Long-Term Incentive Plan For For Management 5 To transact any other business properly brought before 2011 AGM For For Management Issuer Biglari Holdings Inc. CUSIP 08986R101 Ticker BH Meeting Date 8/5/2011 1 Amend the amended and restated Articles of Incorporation in order to (a) increase number of shares of all classes of stock that is authorized to issue; (b) redesignate the existing common stock, stated value $0.50 per share, as Class A common stock & © authorize 48,000,000 shares of a new Class B common stock, all as more fully described in the proxy statement For For Management Issuer Blue Coat Systems, Inc. CUSIP 09534T-508 Ticker Meeting Date 10/6/2011 1 Directors recommend a vote for the following nominees:Brian Smith, David Hanna, James Barth, Keith Geeslin, James Tolonen, Carol Mills, Gergory Clark For For Management 2 To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for the fiscal year ending April 30, 2012 For For Management 3 A non-binding advisory vote on the approval of executive compensation For For Management 4 A non-bindingadvisory vote on the frequency of future votes on executive compensation SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Tilson Investment Trust By (Signature and Title): /s/ Whitney R. Tilson Whitney R. Tilson, Trustee, President and Principal Executive Officer Date: August 7, 2012
